 



Exhibit 10.2

INTERNATIONAL GAME TECHNOLOGY
Exhibit 10.2 to Form 10-Q for period ended March 31, 2005
Summary of Named Executive Officer Compensation Arrangements

In addition to the base salaries noted in the table below, compensation
arrangements for our named executive officers include benefits paid under other
IGT Plans for Management Bonus, Stock Incentives, Profit Sharing, and Deferred
Compensation as more fully described in exhibits to our annual report on Form
10-K. These individuals also receive certain perquisites as explained in our
annual proxy statement. Except where noted that employment contracts have been
filed as exhibits, these employment arrangements are at-will. Ward Chilton, who
was a named executive officer in our last proxy statement, ceased to be an
executive officer effective March 31, 2005.

                      Annual Base Salary Name   Title   at March 31, 2005 (1)
Thomas J. Matthews (2)
  President, Chief Executive Officer, and Chief Operating Officer   $ 650,000  
Maureen T. Mullarkey (2)
  Executive Vice President, Chief Financial Officer, and Treasurer   $ 450,000  
Steve Morro (3)
  President, North America Gaming Division   $ 400,000  
Robert A. Bittman
  Executive Vice President, Product Strategy   $ 300,000  
Anthony Ciorciari
  Executive Vice President, Operations   $ 300,000  



--------------------------------------------------------------------------------

(1)   Amounts reported in our proxy statement may vary depending on the timing
of pay periods during the fiscal year   (2)   Employment contracts have been
filed in separate exhibits to our most recent annual report on Form 10-K   (3)  
Expected to be a named executive officer in our next proxy statement

 